DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Jan. 27, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0092709 A1) (“Choi”), in view of Chiu et al. (US 2017/0263833 A1) .
With respect to claim 10, Choi discloses a light emitting diode display (0028) comprising a substrate – element 113, a light emitting diode functional layer on the substrate – element 130 (0047, 0048, 0071), and a packaging cover plate comprising a cover plate body –  layer 111 (0046-0047), wherein the cover plate body comprises a flexible ceramic material (0048).  Choi is silent with respect to a packaging adhesive included in the display.  Chiu discloses a light emitting diode display (abstr.), wherein a packaging adhesive bonds the cover to the substrate (0034).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a packaging adhesive in the display of Choi to attach the cover plate body to the substrate.
Choi is silent with respect to the groove structure on a first surface of the cover plate body as recited in the claim.  '240 discloses a cover plate comprising a cover plate body and a groove structure on a first surface of the cover plate body, the groove structure comprising a first groove filled with an adhesive material, wherein the adhesive within the grooves helps to attach the cover plate body to the next layer, wherein it is easy for the structure comprising the cover to recover after the structure is bent (p. 7, Figs. 1 and 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first surface of the cover plate body with a groove structure to accommodate an adhesive material within the first groove of the groove structure in order to attach the cover to the first barrier layer of Choi (0058) and to provide for easy recovery of the cover after bending.
'240 discloses a plurality of grooves isolated from each other (p. 7, Figs. 1-6), but is silent with respect to the groove structure comprising a second groove that is filled with a thermally conductive material.  Jang discloses a cover plate including a cover plate body comprising a groove filled with a thermally conductive material – element 400, the thermally conductive material helping to dissipate heat created by the display device that the cover is a part of (0010, 0037, 0039, 0043, 0044, Figs. 1-3, 8).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the cover plate body of Choi with a second groove filled with a thermally conductive material to dissipate heat created by the display device the cover plate is part of.
'240 teaches the first groove being a polygon (p. 8 and 9, Fig. 5 and 6C).  Jang teaches a second groove that is a polygonal groove – element 250 (Fig. 1), wherein the location of the groove may vary, more than one groove may be provided, the size and arrangement of the grooves may vary (0044, 0045).  Thus, although Jang does not specify explicitly that the second groove surrounds the first groove, as the location of the second groove varies depending on where the heat is generated (0044), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second groove surrounding the first groove as design changes are within the purview of a person skilled in the art (MPEP 2144.04).
Choi, '240 and Jang are silent with respect to the first groove being a regular hexagonal groove.  Tan discloses a cover plate for an electronic device (col. 1, lines 12-16), the cover plate including a first groove being a regular hexagonal groove (abstr., col. 3, lines 22-30, Fig. 1).  It would have been obvious to one of ordinary skill in the art 
Regarding the second groove being a plurality of grooves, Jang teaches that the second groove can be a plurality of grooves (0044, 0045).  Thus, although Jang does not specify explicitly that the second groove surrounds the first groove, as the location of the second groove varies depending on where the heat is generated (0044), and the 
Regarding the first groove and the plurality of the second grooves covering the entire first surface of the cover plate body, '240 discloses a plurality of grooves isolated from each other on the first surface (p. 7, Figs. 1-6), Jang does not specify explicitly the location of the plurality of the second grooves, but as the location of the plurality of the second grooves varies depending on where the heat is generated (0044), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover plate wherein the first groove and the plurality of the second grooves cover the first surface of the cover plate body as design and size changes are within the purview of a person skilled in the art (MPEP 2144.04).
Since the first groove is a regular hexagonal groove, and the second groove is a regular hexagonal ring groove surrounding the first groove, as discussed above, and the location of the plurality of the second grooves varies depending on where the heat is generated, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the inner six sides of the second groove would be in one-to-one correspondence with the six sides of the first groove, and would coincide with the six sides of the first groove respectively, as design changes are within the purview of a person skilled in the art (MPEP 2144.04).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Chiu, '240, Jang, and Tan, and further in view of Hsiao et al. (US 2013/0280519 A1) (“Hsiao”).
Choi, Chiu, '240, Jang and Tan teach the cover plate of claim 10, but are silent with respect to the flexible ceramic material as recited in the claim.  Hsiao teaches a flexible ceramic material being a composite material composed of a host material and a binder material, wherein the host material is aluminum oxide, and the binder material is rubber (0018).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the flexible ceramic material of Choi as disclosed in Hsiao, as the material of Hsiao is to be used in electronic products (0002), and it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Chiu, '240, Jang, and Tan, and further in view of Bohin et al. (US 6562180 B1) (“Bohin”).
Choi, Chiu, '240, Jang and Tan teach the cover plate of claim 10, but are silent with respect to the adhesive material as recited in the claim.  Bohin discloses an adhesive to be used in electronic devices (col. 3, lines 23-28), which is an organosilane-based material containing inorganic fillers (col. 3, lines 44-66).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the adhesive material of '240 as disclosed in Bohin, as the material of Bohin is to be used in electronic products (col. 3, lines 23-28), as it has been held to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Chiu, '240, Jang, and Tan, and further in view of Cho et al. (US 7292440 B2) (“Cho”).
With respect to claim 17, Choi, Chiu, '240, Jang and Tan teach the cover plate of claim 10.  Jang teaches graphite as the thermally conductive material (0040), but Jang does not specify that a graphite powder is used.  Cho discloses that graphite powder is used as a heat-dissipating material in electronic devices (col. 1, lines 43-45, col. 4, lines 60-65).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use graphite powder in the groove of Jang as a heat-dissipating material as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments filed on Jan. 27, 2021 have been fully considered.  
In view of the recent amendment 35 USC 112(b) rejection of claim 6 has been withdrawn.
The Applicant has argued Choi does not disclose the light emitting diode display including a packaging cover plate, as layer 111 of Choi corresponds to a substrate supporting the diode functioning layer.  The Examiner notes element 111 has been 
The Applicant has argued layer 103 of '240 does not correspond to layer 111 of Choi; rather layer 111 of Choi corresponds to layer 101 of '240.  The Examiner notes layer 103 of '240 is a protective layer (p. 7), and as such corresponds to layer 111 of Choi.
The Applicant has argued it would have been unsatisfactory for the intended purpose of layer 111 of Choi to modify it to have the groove structure of layer 103 of '240, because the proposed modification would impair the supporting strength of layer 111, however, the Applicant did not provide specific evidence as to why the groove structure would impair the strength of layer 111.  
The Applicant further argued Jang does not provide a motivation to modify layer 111 of Choi and layer 103 of '240.  The Applicant argued the elastic member of Jang having the groove structure filled with a conductive material does not correspond to layer 111 of Choi or layer 103 of '240, and does not have the same function as the layers of Choi and '240.  The Examiner notes layer 103 of '240 corresponds to layer 111 of Choi as it is a protective layer ('240, p. 7).  The composite sheet of Jang is a protective element as it acts to dissipate heat generated from the inside of an OLED device (Jang, 0010), and thus, it corresponds to the cover plate body of Choi and layer 103 of '240.
The Applicant argued there must be some suggestion or motivation to provide for layer 111 of Choi with different grooves because the corresponding elements in '240 and Jang do not have any groove structure.  The Examiner notes, element 103 of '240 and element 200 of Jang, are elements corresponding to layer 111, as discussed above.  The Applicant argued there was no evidentiary support provided to modify layer 111 of Choi by providing the groove structure with the adhesive material and the thermally conductive material.  The Examiner notes a motivation to provide layer 111 of Choi with grooves with the adhesive material is in '240 as '240 discloses a cover plate comprising a cover plate body and a groove structure filled with a thermally conductive material to dissipate heat created by the display device the cover plate is part of.  The Applicant argued the positional relationship and arrangement relationship of the first groove with respect to the second groove are important structural elements for increasing the distribution range of the adhesive material to ensure adhesion to the packaging adhesive while increasing the conduction path length of the heat, thereby improving the heat dissipation efficiency.  The Examiner notes Tan teaches a cover plate for an electronic device (col. 1, lines 12-16), the cover plate including a first groove being a regular hexagonal groove (abstr., col. 3, lines 22-30, Fig. 1), while Jang teaches a second groove that is a polygonal groove – element 250 (Fig. 1), wherein the location of the groove may vary, more than one groove may be provided, the size and arrangement of the grooves may vary (0044, 0045).  Thus, although Jang does not specify explicitly that the second groove is a regular hexagonal ring groove surrounding the first groove, as the location of the second groove varies depending on where the heat is generated, and the size and arrangement of the grooves may vary (0044, 0045), 
The Examiner also notes both '240 and Jang are concerned with adhesion of the cover plate to a neighboring layer of the device and heat dissipation, respectively.
 '240 discloses a cover plate comprising a cover plate body and a groove structure on a first surface of the cover plate body, the groove structure comprising a first groove filled with an adhesive material, wherein the adhesive within the grooves helps to attach the cover plate body to the next layer, wherein it is easy for the structure comprising the cover to recover after the structure is bent (p. 7, Figs. 1 and 3).  Jang discloses a cover plate including a cover plate body comprising a groove filled with a thermally conductive material – element 400, the thermally conductive material helping to dissipate heat created by the display device that the cover is a part of (0010, 0037, 0039, 0043, 0044, Figs. 1-3, 8).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783